Citation Nr: 0117994	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  95-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for L5 spondylolysis.

2.  Entitlement to an initial compensable evaluation for 
right knee patella femoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1993.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In November 1997 the 
Board remanded the case for further development.  Subsequent 
to the Board's remand, the veteran's claims file was 
transferred to the RO in Waco, Texas.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to October 3, 2000, the veteran's L5 spondylolysis 
was manifested primarily by complaints of low back pain and 
limitation of motion in forward flexion.

3.  Commencing October 3, 2000, the veteran's L5 
spondylolysis is manifested primarily by subjective 
complaints of low back pain; there is no objective evidence 
of muscle spasm with flexion or loss of lateral spine motion 
or any other low back pathology.

4.  The veteran's right knee disability is manifested 
primarily by complaints of pain; there is no objective 
evidence of instability or painful motion.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2000, the criteria for an initial 
disability rating of 40 percent, for L5 spondylolysis have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45 4.71a, 
Diagnostic Codes 5292, 5295 (2000).

2.  Commencing October 3, 2000, the criteria for an initial 
disability rating in excess of 10 percent for L5 
spondylolysis have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans' Claims Assistance Act of 2000, Pub. L No 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.40, 4.45 4.71a, Diagnostic Codes 5292, 5295 (2000).

3.  The criteria for an initial compensable evaluation for 
right knee patella femoral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance 
Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations than those currently assigned for his L5 
spondylolysis and right knee patella femoral syndrome.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In September 1993, the 
veteran was provided a copy of the rating.  In May 1994, a 
statement of the case was issued.  The veteran was afforded a 
Travel Board hearing in July 1997 before the undersigned 
member.  In November 1997, his claims for increased 
evaluations were remanded for further development.  The RO in 
Los Angeles, California requested the veteran provide further 
information regarding his private treatment records.  He did 
not respond.  Supplemental statements of the case were issued 
in March 1999 and January 2001.  The statement and 
supplemental statements of the cases discuss the evidence of 
record, the applicable statutory and regulatory law and the 
reasons his claims were denied.  Finally, the veteran was 
provided VA examinations in June 1993 and October 2000 to 
evaluate his low back and right knee disabilities.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he was 
evaluated for right knee pain in October 1990, following an 
injury while playing football.  In December 1990, he was 
again evaluated for right knee pain.  The diagnosis was right 
knee femoral patella syndrome.  A January 1991 treatment 
record indicates a diagnosis of chronic retropatellar pain, 
rule out bursitis.  He again complained of right knee pain in 
June 1991.  Later that month, the veteran was seen for 
complaints of back pain, thought to be a muscle strain.  He 
was seen in February 1992 for complaints of back pain.  In 
March 1992, he was put on profile for his low back pain and 
his profile was updated in May 1992.  An October 1992 Medical 
Evaluation Board (MEB) report shows diagnoses of L5 bilateral 
spondylolysis, chronic intermittent nonradiating low back 
pain and right knee patellofemoral pain syndrome.  It found 
that the veteran was unable to do activities required of his 
military occupational specialty and he was placed on 
permanent profile.  The MEB recommended that the veteran be 
separated from service due to his disabilities.  A physical 
evaluation board recommended and approved the veteran's 
separation from service in January 1993.  In February 1993, 
he complained of low back pain radiating into his right 
buttock; however, no objective evidence of radiculopathy was 
found.  

A June 1993 VA general medical examination report reveals the 
veteran's history of low back pain since February 1992, after 
a hard march and right knee pain since 1987.  He complained 
of pain in the back of his knee, particularly when it had 
been immobile for a half-hour or more.  Examination indicated 
that the veteran walked with a right limp.  His spine was 
well aligned and he was able to fully squat and arise from a 
squat.  Active low back flexion was to 30 degrees with poor 
progression of the spine and complaints of right sacroiliac 
joint pain.  There was tenderness to palpation over the right 
sacroiliac and right straight leg raising testing to 30 
degrees produced low back pain.  Goldthwaite's sign was 
negative, bilaterally.  Active right knee flexion was to 130 
degrees and active extension was to 20 degrees.  There was 
tenderness on the patellar tendon when the right knee was 
pushed.  X-ray studies of the back revealed sacralization of 
L5 with spina bifida occulta.  The X-ray studies of the right 
knee were normal.  The diagnoses were lumbosacral strain and 
right knee strain.

During his July 1997 Travel Board hearing before the 
undersigned, the veteran testified that his back disability 
had worsened since his last VA examination.  He complained of 
pain with any kind of strenuous activity, occurring several 
times a week in the lower part of his back, underneath his 
hipbone.  He was told to limit the amount of weight he lifted 
to 40 pounds because of his back disability.  Prolonged 
sitting aggravated his back pain and he believed he had 
limited forward flexion in his low back.  His mother, a 
chiropractor, manipulated his back for him.  He experienced 
right knee pain approximately once a week, usually lasting a 
day at a time.  His right knee swelled if he ran and he had 
clicking and popping in the joint.  He did not take any 
medication for his right knee pain and his mother treated him 
with manipulation.  He reported being able to climb four 
flights of stairs and walk two miles before experiencing knee 
problems.  His pain was underneath the kneecap and he had 
swelling in the rear of the knee.  Sometimes the pain made 
him limp and he was able to demonstrate crepitus at the 
hearing.  He denied wearing a back brace, claiming it caused 
more problems and stated that he tried to do only things that 
would not aggravate his problems.  He reported experiencing 
back spasms.

An October 3, 2000 VA orthopedic examination report indicates 
the veteran complained of right knee and low back pain.  He 
was observed walking with a normal gait.  Examination 
revealed a tight knee joint with range of motion from 0 to 
140 degrees.  The patella was freely moveable and straight 
and cross leg examinations were negative.  He was able to sit 
up with his legs fully extended.  Low back flexion was to 85 
degrees before experiencing pain.  Low back range of motion 
was otherwise full.  There was no evidence of muscle spasm 
and there was no other indication of pain.  X-ray studies of 
the back and right knee were normal.  The examiner concluded 
that there was no demonstrable pathology in either the 
veteran's right knee or back.  

Analysis

The veteran's claims for higher evaluations for L5 
spondylolysis and right knee patella femoral syndrome are 
original claims that were placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to these claims, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

L5 Spondylolysis

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  

In this case there is no evidence of muscle spasm with 
forward bending or loss of lateral spine motion in either the 
June 1993 or October 2000 VA examination reports.  The June 
1993 examination report does show marked limitation of 
forward bending with poor progression of the spine.  However, 
there is no evidence of listing of the whole spine , loss of 
lateral motion or any indication of a positive Goldwaithe's 
sign.  Even so, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence prior to 
the October 3, 2000, VA examination report supports a higher 
evaluation.  Accordingly, the Board finds that the disability 
picture more nearly approximates the 40 percent criteria 
under Code 5295.  38 C.F.R. § 4.7.

Commencing October 3, 2000, the evidence of record indicates 
that the veteran's low back disability does not merit a 
rating in excess of 10 percent under the provisions of Code 
5295.  In this regard, there is no evidence of muscle spasm 
or loss of lateral spine motion.  Moreover, the veteran has 
only slight limitation of forward flexion.  The objective 
evidence indicates no demonstrable pathology in his back.  
Accordingly, the Board does not find that the disability 
picture more nearly approximates the 20 percent criteria 
under Code 5295, since the October 2000 examination.  
38 C.F.R. § 4.7.

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 20 percent rating when limitation of motion is 
moderate and a 40 percent rating for severe limitation of 
motion.  As discussed above, the VA examination reports, show 
marked limitation of motion prior to October 3, 2000; 
however, only slight limitation of lumbar motion since then, 
requiring the assignment of a 10 percent rating.  Therefore, 
the Board finds that the preponderance of the objective 
medical evidence is against a higher evaluation based on 
limitation of motion.  38 C.F.R. § 4.7.

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
Prior to October 3, 2000, the veteran has been assigned the 
highest rating available for limitation of motion.  The 
October 2000 VA examination report indicates that he had 
slight pain with range of motion testing beyond 85 degrees.  
However, the October 2000 examiner opined that there was no 
evidence of demonstrable back pathology at the time of the 
examination.  Considering the limitation of motion with pain 
on motion, the Board does not conclude that the veteran's 
disability picture, commencing October 3, 2000, more closely 
resembles the severity required for a rating greater than 10 
percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
hospitalization or unemployment as a result of his 
lumbosacral strain either prior or commencing October 3, 
2000.

Right Knee Patella Femoral Syndrome

The veteran is currently assigned a noncompensable evaluation 
for his right knee patella femoral syndrome.  Under Code 
5257, a 10 percent rating is in order when there is slight 
disability from recurrent subluxation or lateral instability 
of the knee.  A 20 percent rating is assigned when there is 
moderate disability.  In every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

There are other diagnostic codes for evaluating the knee.  
However, these diagnostic codes are factually inapplicable in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), and Diagnostic Code 5262 (impairment 
of the tibia and fibula).  Diagnostic Code 5260 (limitation 
of leg flexion), and Diagnostic Code 5261 (limitation of leg 
extension), are not factually applicable because the slight 
limitation of motion shown in the June 1993 VA examination 
report is not to a compensable degree under these codes.  The 
Board will therefore evaluate the claim under Code 5257.  
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In this case, however, while the veteran has complained of 
pain associated with his right knee, "a finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While he subjectively complained of right knee pain, the 
pathology and objective observations of the claimant's 
behavior during either the June 1993 or October 2000 
examinations do not satisfy the requirements for a higher 
evaluation.  The Board acknowledges the subjective complaints 
of right knee pain occurring once a week.  However, 
considering these factors in conjunction with the objective 
evidence that consistently shows slight, if any, limitation 
of motion, as well as no ligamentous laxity or subluxation, 
but does show right knee tenderness and crepitus, the Board 
finds that the preponderance of the evidence is against a 
compensable disability.  38 U.S.C.A. § 1155; Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) (Board need not assign 
a separate rating for functional loss due to pain or weakness 
when the diagnostic code is not predicated on range of 
motion); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if 
a separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding 
application of the regulation).

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right knee disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  Moreover, 
the Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's right knee 
patella femoral syndrome has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent disability 
rating for L5 spondylolysis prior to October 3, 2000, is 
granted.

Entitlement to a disability rating greater than 10 percent 
for L5 spondylolysis from October 3, 2000, is denied.

Entitlement to an initial compensable rating for right knee 
patella femoral syndrome is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

